Title: To Benjamin Franklin from Emma Thompson, 6 February 1777
From: Thompson, Emma
To: Franklin, Benjamin


St Omar Febry the 6th. [1777]
Tho’ your residence in Paris be proclamed in the public papers, (you arch Rebel) yet having left England some months ago, I should have known nothing of you but for a Mrs. Playdell who happened to lodge in the House with you at Paris. Oh tell me I pray you how were Mr. and Mrs. Barrow when you left America? Did you see them were they safe, had they thoughts of returning to England? Do answer me let me bribe you to it and pay you now before hand in intelligence of your friends and Sweethearts left in England. Yes they are still so, naughty man, the good Man Wilkes and Wife in particular: I am sorry to tell you that nothing has yet been done for them and that wearied of their condition they have at length, he to the notory public business, She to take in Boarders. Her last letter directs my next address to her in Kingstreet Southampton Row. But your friends Mr. and Mrs. Cheap are not only well but well off too, have got a Prebendary at York and a something better in daily expectation but Docr. Huck disdaining all small matters except a Wife is now (upon my word tis true) just going to marry a little Miss Kensy quite a young Lady with a fortune of a Hundred Thousand Pds. No I do not forget your good friend Stevenson who I think would have risqued all taring and feathering to have paid you a Visit in Philadelp., but now so near you what can prevent her seeing you? Nothing to be sure but the Weather, which stops me in my Rambles likewise. I left England early in November last hoping from air Exercise and dissipation to recover or mend at least my Health and Spirits most sadly depressed. Knowing little of the French Tongue I purposed getting on to Brussels as there are so many English families settled in there. But the Winter Season was too far advanced when I first sett out upon this scheme, so here I was stoped and shall continue for a month at least. Do you know any thing of Brussels? The people here tell me all things are dear there, and that Lisle will better answer all my purposes, tell me can one live comfortably there upon two Hundred pounds a year? I am very weary of this place tho the people are indeed more than civil to me. But I am out of temper I believe and associate but little with any of them. Mrs. Paine and Heathcott, (tho friends to your Cause) are yet my most welcome visiters. Three times a Week we do generally meet at Whist or Cribbage. I wish you would come and cutt in. I will give you your dinner tho you stay a month, and a Party Every Evening. Adieu I must invoke St. Patrick now before I get courage to sign my name, for tho native of a Country which he so bountifully blessd with proper assurance upon all occations, yet I feel we do degenerate when long absent from it. For tho I know you a Rebel and myself a right Loyal, tho you deserve hanging, and I deserve pensioning Still I feel you my Superior, feel a return of the great Respect I ever held You in, and feel alas, unhappy, thinking I have been too bold, and that Emma Thompson may suffer in the mind of Dr. Franklin. She lodges at Madam Batiste Rue Commandant, St. Omar.
 
Addressed: To Docr Franklin / Paris
